Citation Nr: 0430501	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-19 945	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.  

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the left wrist and left lower leg.

3.  Entitlement to service connection for traumatic arthritis 
of the left wrist and shoulders.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board is deciding the claim for service connection for 
residuals of frostbite of the hands and feet.  Unfortunately, 
however, further development is needed concerning the 
remaining claims before they can be decided.  So they are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

There is no competent medical evidence indicating the veteran 
currently has residuals of frostbite of the hands and feet 
attributable to his military service.


CONCLUSION OF LAW

Residuals of frostbite of the hands and feet were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  The VCAA and implementing regulations 
eliminated the requirement of submitting a well-grounded 
claim and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
November 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's currently 
available service medical records are on file.  In this 
regard, the Board has examined the available service medical 
records and concludes that they show damage from having been 
in a fire that took place in 1973 at a government records 
repository.  In view of the condition of the available 
service medical records, the Board believes it reasonable to 
assume that other service records pertinent to the claimant 
may have been destroyed.  Generally, where service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and to consider the benefit of the doubt 
rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, for reasons set forth in the analysis 
of the Board's disposition of the issue on appeal, the Board 
determines that another search for service medical records 
would serve no useful purpose.  

The Board is satisfied that available records in government 
custody, other than service medical records-in this case, VA 
medical records, are on file.  In this regard, the veteran 
asserted treatment for frostbite residuals at a Boston, 
Massachusetts, VA medical clinic from February to May 1953.  
The RO specifically requested the VA medical center (VAMC), 
at Boston, Massachusetts, to determine if the records of the 
asserted treatment from February to May 1953 could be 
obtained.  The VAMC notified the RO that medical records of 
the veteran's treatment during that time frame could not be 
obtained.  However, VA medical records of the veteran's more 
recent treatment during 2001 have been added to the claims 
file.  

There is no indication, then, that other Federal department 
or agency records exist that should be requested.  
Additionally, records from a non-VA medical sources have also 
been obtained.  The claimant was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of November 2002, which was 
after the RO's November 2001 decision denying service 
connection for residuals of frostbite of the hands and feet.  
Because VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in April 2004 (wherein the RO readjudicated the claim in 
light of the additional evidence received since the initial 
rating decision and SOC).  The VCAA notice also was provided 
prior to certifying the claimant's appeal to the Board.  And 
the claimant had ample opportunity before certification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 
(Feb. 24, 2004), however, that the "fourth element" 
requirement of Pelegrini I was non-binding obiter dictum.  
Id. at 7.  This is equally applicable to Pelegrini II since 
the holding, concerning this "fourth element," is 
substantially identical.  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the November 2002 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The November 2002 VCAA letter requested him to 
provide or identify any evidence to support his claim for 
service connection.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of November 2002, the 
claimant was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2004) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  



In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Analysis

The report of the veteran's separation from service shows 
that he had a tour in Korea and that his principal duty 
assignment was with an engineer construction group.  The 
report of a February 1953 separation physical examination 
shows that the upper extremities and feet were evaluated as 
normal.  The veteran's military service ended in May 1953.

There is no post-service medical evidence of evaluation or 
treatment of any medical disorders prior to 1990.  VA and 
private clinical records pertaining to the veteran's medical 
care since 2001 include a diagnosis of peripheral vascular 
disease.  Neither VA nor private medical practitioners have 
rendered a diagnosis of frostbite or cold injury residuals 
involving the hands and/or feet.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The record establishes that the veteran 
served in Korea, an indisputably cold place in winter.  He 
had a military assignment that, in all likelihood, required 
him to be outdoors much of the time.  So the Board concedes 
he was exposed to cold weather while in the military.  But 
even so, absent competent medical evidence that he currently 
has residuals of cold injury of the hands or feet, there 
simply is no plausible basis for granting service connection 
for this alleged condition.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  



For these reasons, the claim for service connection for 
residuals of frostbite of the hands and feet must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, this doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The claim for service connection for residuals of frostbite 
of the hands and feet is denied.


REMAND

With respect to the claims for service connection for shell 
fragment wound (SFW) residuals and traumatic arthritis, the 
available report of the February 1953 examination for the 
veteran's separation from service shows no defects of the 
left wrist, left lower leg, or shoulders; no psychiatric 
conditions are noted, either.  The report of his separation 
from service reveals that he did not sustain wounds in action 
and was not awarded a Purple Heart Medal.  

A June 2001 VA clinical record relates the veteran's history 
of shrapnel wounds.  Electrodiagnostic testing was performed, 
and the assessment was that he had severe peripheral 
neuropathy.  The examiner commented that, in light of the 
peripheral neuropathy, a superimposed ulnar nerve injury, as 
a result of the shrapnel injury, could not be entirely 
excluded.



On a VA examination in June 2001, the veteran related he had 
sustained shrapnel wounds to multiple areas of the body 
during the Korean War.  The diagnoses were status post 
residual shrapnel wounds in the left wrist, shoulders and 
lower extremities with residual arthralgia in the right 
shoulder, left shoulder, and left wrist; and post-traumatic 
degenerative joint disease of the left wrist with arthralgia 
of the left wrist and decreased left grip.  

During a VA examination in October 2001, the veteran again 
referred to injuries from shrapnel wounds in service.  
Clinical findings indicated a large, swollen mass at the 
junction of his left wrist and palm, with associated healed 
scars.  Also noted was a scar on his left lower leg, with no 
palpable foreign bodies beneath the scar.  It was reported 
that x-ray examination of his left wrist and shoulder was 
normal.  The diagnosis was shrapnel wounds of the left wrist 
and left lower leg, with residual mass at the volar aspect of 
the left wrist and probable damage to the median nerve.  

By contrast with alleged cold injury residuals, where there 
is no competent medical evidence of current impairment, the 
record contains a current diagnosis of shrapnel wound 
residuals of the left wrist and left lower leg, and a current 
diagnosis of post-traumatic arthritis of the left wrist and 
shrapnel injury to the shoulders (with associated arthralgia, 
suggesting clinical, if not x-ray evidence of arthritis of 
the shoulders).

In addition, besides there being medical findings of current 
impairment of affected areas of the body, examiners have 
linked the muscle and/or joint damage involving the left 
wrist, left lower leg and shoulders to events or occurrences 
in service, albeit the assessment based on a history provided 
by the veteran.  On the current record, two elements for 
prevailing in a claim of service connection have been 
established-namely, current disability and a relationship 
between the current disability and an alleged injury during 
service.  However, as mentioned, the separation report does 
not verify the veteran's account of the in-service 
shell fragment wounds.  In any event, having examined the 
current record and mindful of VA's heightened duty to assist 
where service medical records have apparently been destroyed, 
the Board believes that VA has an obligation to search for 
alternative records that might support his case.  See Cuevas.  

With respect to service connection for PTSD, the veteran has 
reported having been "blown up" when an enemy mortar shell 
hit a truck he was driving in Korea at some point in time 
during 1952.  He was reportedly transported to the 8th Army, 
64th Field Hospital for treatment of shell fragment wounds.  
He did not specify the approximate month (or even a 90-day 
time frame) during 1952 when the alleged mortar attack took 
place.  As well, he did not specify the approximate location 
in Korea that the alleged mortar attack occurred.  He also 
reported an episode when another soldier, in the same foxhole 
as the veteran, committed suicide, splattering the veteran's 
face with his brains.  But he did not name the fellow 
serviceman or provide an approximate date or location of the 
incident.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Currently, the veteran's lack of detail or specificity about 
events he regards as stressors makes it impossible for VA to 
further develop the evidence on his behalf.  If he is able to 
provide more specificity about the alleged stressors, then 
the RO could submit his account of the alleged stressors to 
the U.S. Armed Services Center for Unit Records Research 
(USASCURR) for investigation.  Again, having examined the 
current record and mindful of VA's heightened duty to assist 
where service medical records have apparently been destroyed, 
the Board believes that VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to provide as much 
detail and information as possible about 
the alleged events in Korea he regards as 
stressors.  Have him provide at least a 
90-day time frame for the alleged mortar 
attack and identify some approximate 
geographic location where the attack took 
place.  Also ask him to name the 
fellow serviceman who allegedly committed 
suicide, and give at least a 90-day time 
frame for the event and approximate 
geographic location where the event took 
place.  If the veteran provides 
sufficient detail about his alleged 
stressors, then forward the information 
to the USASCURR for further 
investigation.  

2.  Contact the National Personnel 
Records Center (NPRC) and ask for any 
Surgeon General's Office extracts, etc., 
pertaining to the veteran's treatment 
during service.  Specifically, ask for 
records during the period May 1951 to 
February 1953 for any treatment the 
veteran may have received in Korea at the 
8th Army, 64th Field Hospital.  Obtain all 
indicated records for inclusion in the 
claims file.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



